 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Johnson,                                  No. CV-18-03055-PHX-GMS (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15
16          On September 27, 2018, Plaintiff Richard Johnson, who is confined in the Arizona
17   State Prison Complex (ASPC)-Eyman in Florence, Arizona, filed a pro se civil rights
18   Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). In its screening Order filed on November
19   14, 2018, the Court ordered Defendant Sergeant B to answer Count Two (Doc. 9 at 11) and
20   allowed Plaintiff to file a Notice of Substitution within 120 days to ascertain and identify
21   the correct name of Defendant Deputy Warden Unknown, against whom Plaintiff has stated
22   a cause of action in Counts One and Two (Doc. 9 at 8-9, 11).
23          Service was returned unexecuted as to Defendant Sergeant B. with the notation
24   “Spoke to warden’s office, ASPC Florence. Unable to determine [sic] who “SGT. B” is.
25   Need more information to be able to serve.” (Doc. 19 at 1).
26          Plaintiff timely filed a Notice of Substitution pursuant to Wakefield v. Thompson,
27   177 F. 3d 1160, 1163 (9th Cir. 1999), providing the full name of Defendant Deputy Warden
28   Unknown as Defendant Deputy Warden Montono (Doc. 13 at 1). The Court will order
 1   Plaintiff to lodge a First Amended Complaint substituting Defendant Deputy Warden
 2   Montono for all references to Defendant Deputy Warden Unknown. The Court will review
 3   the First Amended Complaint for compliance with the Court’s Order, order that the First
 4   Amended Complaint be filed, and then order the Clerk of Court to provide Plaintiff with a
 5   service packet to be filled out by the Plaintiff and returned to the Clerk of Court for the
 6   United States Marshal Service (“USMS”) to effectuate service of process on Defendant
 7   Deputy Warden Montono.
 8          Pending before the Court is Plaintiff’s second “Notice of Substitution” (Doc. 22).
 9   Plaintiff requests permission to substitute the full name of “Special Security Unit (“SSU”)
10   Sergeant (“Sgt.”) Belt” for Defendant Sergeant B. named in Plaintiff’s Complaint (Doc.
11   1). The Court deems Plaintiff’s second Notice to be a motion to amend his Complaint,
12   which is timely filed pursuant to the Court’s Scheduling Order (Doc. 18 at 4). No objection
13   has been filed to this Notice. The Court will grant the motion to amend the Complaint and
14   order Plaintiff to lodge a First Amended Complaint in accordance with LRCiv 15.1(a)
15   which also provides the correct name of Defendant Sgt. B. where all references to
16   Defendant Sgt. B. are made. The Court will review the First Amended Complaint for
17   compliance with the Court’s Order, order the First Amended Complaint to be filed , and
18   then order the Clerk of Court to provide Plaintiff with a service packet to be filled out by
19   the Plaintiff and returned to the Clerk of Court for USMS to effectuate service of process
20   on Defendant SSU Sgt. Belt.
21          Finally, Plaintiff has filed Plaintiff’s Request for Status of: First Set of
22   Interrogatories to Defendants Ryan, Crabtree, and Days (Doc. 25). Plaintiff asks the Court
23   to inform Plaintiff as to the status of Defendant’s responses to Plaintiff’s interrogatories.
24   The Court is not the repository for such requests and refers Plaintiff to the Fed. R. Civ. P.
25   which address discovery, as well as the Court’s Scheduling Order (Doc. 18). Plaintiff’s
26   Request (Doc. 25) will be denied.
27          For the reasons set forth above,
28          IT IS ORDERED granting Plaintiff’s Notices (Docs. 13, 22).


                                                 -2-
 1          IT IS FURTHER ORDERED denying Plaintiff’s “Request for Status of: First Set
 2   of Interrogatories to Defendants Ryan, Crabtree, and Days” (Doc. 25).
 3          IT IS FURTHER ORDERED that Plaintiff lodge with the Clerk of Court a First
 4   Amended Complaint in accordance with LRCiv. 15.1(a) which ONLY substitutes the
 5   names of Defendants Sgt. B. and Deputy Warden Unknown with the full names of each
 6   Defendant as set forth in each of the Plaintiff’s Notices (Docs. 13, 22) no later than April
 7   29, 2019. Failure to timely lodge a First Amended Complaint may result in dismissal of
 8   Defendants SSU Sgt. Belt and Deputy Warden Montono from the case. The Court has not
 9   approved substantive changes to be added or deletions in the First Amended Complaint
10   beyond the substitution of Defendants’ full names as identified in Plaintiff’s Notices.
11          IT IS FURTHER ORDERED that, upon Plaintiff’s lodging of his First
12   Amended Complaint, the Court will review the First Amended Complaint and order that
13   it be filed or stricken, based upon compliance with the Court’s orders herein. If the Court
14   orders the First Amended Complaint as lodged to be filed, the Clerk of Court shall send to
15   Plaintiff this Order, the filing Order, and a copy of the Marshal’s Process Receipt & Return
16   form (USM-285) and Notice of Lawsuit & Request for Waiver of Service of Summons
17   form for Defendants SSU Sgt. Belt and Deputy Warden Montono.
18          IT IS FURTHER ORDERED that Plaintiff complete1 and return the service packet
19   to the Clerk of Court within 21 days of the sending of the packets. The United States
20   Marshal will not provide service of process if Plaintiff fails to comply with this Order. If
21   Plaintiff does not either obtain a waiver of service of the summons or complete service of
22   the Summons and First Amended Complaint on a Defendant within 90 days of the filing
23   of the First Amended Complaint, the action may be dismissed as to each Defendant not
24   served. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
25
26
     1
       If a Defendant is an officer or employee of the Arizona Department of Corrections,
27
     Plaintiff must list the address of the specific institution where the officer or employee
28   works. Service cannot be effected on an officer or employee at the Central Office of the
     Arizona Department of Corrections unless the officer or employee works there.

                                                -3-
 1         IT IS FURTHER ORDERED that the United States Marshal must retain the
 2   Summons, a copy of the First Amended Complaint, and a copy of this Order for future use.
 3   The United States Marshal must notify Defendants of the commencement of this action
 4   and request waiver of service of the summons pursuant to Rule 4(d) of the Federal Rules
 5   of Civil Procedure. The notice to Defendants must include a copy of this Order. The
 6   Marshal must immediately file signed waivers of service of the summons. If a waiver
 7   of service of summons is returned as undeliverable or is not returned by a Defendant
 8   within 30 days from the date the request for waiver was sent by the Marshal, the
 9   Marshal must:
10         (a) personally serve copies of the Summons, First Amended Complaint, and this
11   Order upon Defendants pursuant to Rule 4(e)(2) of the Federal Rules of Civil Procedure;
12         and
13         (b) within 10 days after personal service is effected, file the return of service for
14   each Defendant, along with evidence of the attempt to secure a waiver of service of the
15   summons and of the costs subsequently incurred in effecting service upon each Defendant.
16   The costs of service must be enumerated on the return of service form (USM-285) and
17   must include the costs incurred by the Marshal for photocopying additional copies of the
18   Summons, First Amended Complaint, or this Order and for preparing new process receipt
19   and return forms (USM-285), if required. Costs of service will be taxed against the
20   personally served Defendant pursuant to Rule 4(d)(2) of the Federal Rules of Civil
21   Procedure, unless otherwise ordered by the Court.
22         IT IS FURTHER ORDERED that a Defendant who agrees to waive service of
23   the Summons and First Amended Complaint must return the signed waiver forms to
24   the United States Marshal, not the Plaintiff.
25         IT IS FURTHER ORDERED that Defendants SSU Sgt. Belt and Deputy Warden
26   Montono must answer the relevant portions of the First Amended Complaint or otherwise
27   respond by appropriate motion within the time provided by the applicable provisions of
28   Rule 12(a) of the Federal Rules of Civil Procedure.


                                               -4-
 1           IT IS FURTHER ORDERED that any answer or response must state the specific
 2   Defendant by name on whose behalf it is filed. The Court may strike any answer, response,
 3   or other motion or paper that does not identify the specific Defendant by name on whose
 4   behalf it is filed.
 5           Dated this 28th day of March, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
